MANAGEMENT’S DISCUSSION AND ANALYSIS This discussion and analysis of financial condition and results of operations of Ballard Power Systems Inc. (“Ballard”, “the Company”, “we”, “us” or “our”) is prepared as at May 2, 2011 and should be read in conjunction with the unaudited consolidated condensed financial statements and accompanying notes for the three months ended March 31, 2011 and with the audited consolidated financial statements and accompanying notes for the year ended December 31, 2010. The results reported herein are presented in U.S dollars unless otherwise stated and have been prepared in accordance with International Financial Reporting Standards (“IFRS”). Additional information relating to the Company, including our Annual Information Form, are filed with Canadian (www.sedar.com) and U.S. securities regulatory authorities (www.sec.gov) and are also available on our website at www.ballard.com. BUSINESS OVERVIEW At Ballard, we are building a clean energy growth company. We are recognized as a world leader in proton exchange membrane (“PEM”) fuel cell development and commercialization. Our principal business is the design, development, manufacture, sale and service of fuel cell products for a variety of applications, focusing on motive power (material handling and buses) and stationary power (backup power and distributed generation) markets. A fuel cell is an environmentally clean electrochemical device that combines hydrogen fuel with oxygen (from the air) to produce electricity. The hydrogen fuel can be obtained from natural gas, kerosene, methanol or other hydrocarbon fuels, or from water through electrolysis. As long as fuel is supplied, the fuel cell produces electricity efficiently and continuously without combustion, with water and heat as the main by-products when hydrogen is used as the fuel source. Ballard® fuel cell products feature high fuel efficiency, low operating temperature, low noise and vibration, compact size, quick response to changes in electrical demand, modular design and environmental cleanliness. We provide our customers with the positive economic and environmental benefits unique to fuel cell power. We plan to build value for our shareholders by developing, manufacturing, selling and servicing industry-leading fuel cell products to meet the needs of our customers in select target markets. We are focused on our core competencies of PEM fuel cell design, development, manufacture, sales and service. Over the past five years, we have refined the Company’s business strategy to establish a sharp focus on what we believe to be key growth opportunities with near-term commercial prospects in our core fuel cell markets. To support this strategy, we have focused on bolstering our cash reserves to strengthen our capability to execute on our clean energy growth priorities. In March 2010, we completed a sale and leaseback agreement whereby we sold our head office building in Burnaby, British Columbia in return for gross cash proceeds of $20.4 million and then leased this property back for an initial 15-year term plus two renewal options. In December 2009 and July 2010, we completed agreements with a financial institution to monetize our rights under a Share Purchase Agreement with Ford Motor Company relating to our 19.9% equity investment in AFCC Automotive Fuel Cell Cooperation Corp. (“AFCC”) for an initial cash payment in 2009 of $37 million and a subsequent cash payment in 2010 of $5.0 million. Page 1 of 24 In March 2011, we completed a sub-lease agreement with Daimler AG (“Daimler”) for the rental of 21,000 square feet of surplus production space in our specialized fuel cell manufacturing facility located in Burnaby, British Columbia. This sub-lease will be effective from August 1, 2011 until July 31, 2019 and is expected to result in annual operating expense savings of approximately $1 million in real estate and related overhead costs. We are based in Canada, with head office, research and development, testing and manufacturing facilities in Burnaby, British Columbia. In addition, we have sales, research and development and manufacturing facilities in Lowell, Massachusetts and Hobro, Denmark. We report our results in the following reporting units: 1. Fuel Cell Products (core segment): fuel cell products and services for motive power (material handling and bus markets) and stationary power (backup power and distributed generation markets) applications; 2. Contract Automotive (supporting segment): contract technical and manufacturing services provided primarily for Daimler, Ford and AFCC. 3. Material Products (supporting segment): carbon fiber products primarily for automotive transmissions and gas diffusion layers (“GDLs”) for fuel cells. RESULTS OF OPERATIONS – First Quarter of 2011 Revenue and gross margin (Expressed in thousands of U.S. dollars) Three months ended March 31, $ Change % Change Fuel Cell Products $ $ $ 40% Contract Automotive 98% Material Products ) (2% ) Revenues 29% Cost of goods sold 27% Gross Margin $ $ $ 41% Gross Margin % 16% 15% n/a n/a Our revenues for the first quarter of 2011 increased 29%, or $3.4 million, to $15.3 million, compared to $11.9 million for the first quarter of 2010. The 29% increase was driven by increases in our Fuel Cell Products segment of $2.0 million, increases in our Contract Automotive segment of $1.6 million and steady results in our Material Products segment. Page 2 of 24 In our core Fuel Cell Products segment, first quarter of 2011 revenues improved 40%, or $2.0 million, to $7.0 million compared to the first quarter of 2010. The overall increase was driven by higher fuel cell bus market revenues as a result of new shipments to Tuttotrasporti and increased shipments to Daimler combined with higher backup power market revenues as a result of increased work performed on engineering service projects and increased shipments of hydrogen-based units. These increases were partially offset by lower material handling market revenues due to lower shipments to support Plug Power Inc.’s GenDrive™ systems. The following table provides a summary of our fuel cell stack shipments: Three months ended March 31, % Change Material handling 64 %) Backup power 28 % Other 62 15 % Fuel Cell Stack Shipments 18 % In our supporting Contract Automotive and Material Products segments, first quarter of 2011 revenues increased 21%, or $1.4 million, to $8.3 million compared to the first quarter of 2010. Improvements in our Contract Automotive segment of $1.6 million resulted from higher shipments of FCvelocity 1100 fuel cell products for Daimler AG’s Hyway 2/3 programs. Material Products segment revenues were consistent quarter over quarter as increased shipments of fuel cell GDL products were offset by lower carbon friction material product revenues. Gross margins increased to $2.5 million, or 16% of revenues, for the first quarter of 2011, compared to $1.8 million, or 15% of revenues, for the first quarter of 2010. The increase in gross margin is primarily as a result of increased shipments of fuel cell bus units and increased shipments of light-duty automotive products combined with improved warranty performance on our material handling and backup power products. These improvements were partially offset by lower margins in our Material Products segment primarily as a result of product mix. Cash Operating Costs (Expressed in thousands of U.S. dollars) Three months ended March 31, $ Change % Change Research and Product Development $ $ $ ) %) General and Administration 43 1 % Sales and Marketing 40 % Operating costs ) (1 %) Less: Stock-based compensation ) ) ) %) Cash Operating Costs $ $ $ ) (7 %) Cash Operating Costs is a non-GAAP measure. We use certain Non-GAAP measures to assist in assessing our financial performance. Non-GAAP measures do not have any standardized meaning prescribed by GAAP and are therefore unlikely to be comparable to similar measures presented by other companies. See reconciliation to GAAP in the Supplemental Non-GAAP Measures section. Cash Operating Costs adjusts operating expenses for stock-based compensation expense, depreciation and amortization, restructuring charges and acquisition costs. Page 3 of 24 Cash Operating Costs (see Supplemental Non-GAAP Measures) for the first quarter of 2011 were $10.7 million, a decline of $0.8 million, or 7%, compared to the first quarter of 2010. The 7% reduction in the first quarter of 2011 was primarily as a result of the aggressive pursuit of government funding for our research and product development efforts, the redirection of engineering resources to revenue bearing engineering service projects, and by lower operating costs in Dantherm Power as a result of our cost reduction efforts in the third quarter of 2010 which included a 25% workforce reduction. Government research funding is reflected as a cost offset to research and product development expenses. These expense reductions in the first quarter of 2011 were partially offset by increased investment in sales and marketing capacity in support of commercial efforts, and by the negative effects (approximately $0.6 million) of a 5% stronger Canadian dollar relative to the U.S. dollar on our Canadian operating cost base. Adjusted EBITDA (Expressed in thousands of U.S. dollars) Three months ended March 31, $ Change % Change Adjusted EBITDA $ ) $ ) $ 4% Adjusted EBITDA is a non-GAAP measure. We use certain Non-GAAP measures to assist in assessing our financial performance. Non-GAAP measures do not have any standardized meaning prescribed by GAAP and are therefore unlikely to be comparable to similar measures presented by other companies. See reconciliation to GAAP in the Supplemental Non-GAAP Measures section. Adjusted EBITDA adjusts EBITDA for stock-based compensation expense, transactional gains and losses, finance and other income, and acquisition costs. Adjusted EBITDA (see Supplemental Non-GAAP Measures) for the first quarter of 2011 was ($7.4) million, compared to ($7.8) million in the first quarter of 2010. Adjusted EBITDA in the first quarter of 2011 improved by $0.3 million, or 4%, from the corresponding period of 2010. Adjusted EBITDA in 2011 was positively impacted by gross margin improvements of $0.7 million as a result of the 29% increase in revenues, and by lower Cash Operating Costs of $0.8 million primarily as a result of increased government funding of our research and product development initiatives and by lower operating costs in Dantherm Power as a result of our 2010 cost optimization efforts, partially offset by the negative impacts (approximately $0.6 million) of a 5% stronger Canadian dollar relative to the U.S. dollar on our Canadian operating cost base. These Adjusted EBITDA improvements in 2011 were offset by lower depreciation expense of $0.3 million included in cost of goods sold which is added back to Adjusted EBITDA, and by a restructuring charge of $1.0 million as a result of the integration of the Chief Executive Officer and Chief Technology Officer positions at Dantherm Power as we continue to further integrate and streamline our development efforts. Page 4 of 24 Net loss (Expressed in thousands of U.S. dollars) Three months ended March 31, $ Change % Change Net loss attributable to Ballard $ ) $ ) $ ) (56% ) Net loss attributable to Ballard for the first quarter of 2011 was ($10.2) million, or ($0.12) per share, compared to net loss of ($6.6) million, or ($0.08) per share, in the first quarter of 2010. The net loss of the first quarter of 2010 benefited from a gain on sale of assets of $3.3 million on the land portion of the sale and leaseback of our head office building in March 2010 which was retroactively recognized on our conversion from Canadian GAAP to IFRS in 2011. Cash used in operating activities (Expressed in thousands of U.S. dollars) Three months ended March 31, $ Change % Change Cash used in operating activities $ ) $ ) $ 1 % Cash used in operating activities in the first quarter of 2011 decreased by $0.2 million to ($14.1) million, compared to ($14.3) million for the first quarter of 2010. The relatively consistent, albeit high, cash used in operating activities in the first quarter was as expected and is primarily a result of working capital impacts related to the buildup of inventory to support expected higher product shipments in the third and fourth quarters of 2011 and to accommodate the work needed to optimize facilities space in view of the Daimler sub-lease scheduled for the third quarter of 2011, and by the timing of revenues and the related customer collections which are also expected to be skewed towards the last half of the year. OPERATING EXPENSES AND OTHER ITEMS (Expressed in thousands of U.S. dollars) Three months ended March 31, Research and product development $ Change % Change Research and product development expense $ $ $ ) (9% ) Less: depreciation and amortization expense $ ) $ ) $ ) (12% ) Research and product development $ $ $ ) (11%
